Citation Nr: 0505289	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which granted service 
connection for PTSD, assigned thereto a 30 percent initial 
disability rating, effective in May 2001.  In April 2002, the 
veteran filed a notice of disagreement seeking a higher 
initial rating.  In May 2002, the RO issued a statement of 
the case, and the veteran perfected his appeal that same 
month.

In October 2003, the Board remanded this case for additional 
evidentiary development and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

The veteran's PTSD symptoms produce no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.
 

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher initial disability rating in 
excess of 30 percent for his service-connected PTSD.

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 are applicable 
to the claim on appeal.  106 P.L. 475, 114 Stat. 2096 (2000).  
In pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of claims for 
compensation benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The Pelegrini II Court also held 
that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a VCAA notice be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The March 2002 rating decision, the May 2002 statement of the 
case (SOC), the October 2004 supplemental SOC, the Board's 
October 2003 remand, and the RO's letters in July 2001 and 
January 2004, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
evidence necessary to substantiate his claim herein.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  Likewise, they may be understood as advising the 
veteran to submit any pertinent evidence in his possession.  

The veteran's service medical records are in the record, and 
the veteran has been given a VA examination to determine the 
severity of his PTSD.  Although the RO has requested that the 
veteran identify any treatment he has received for PTSD, no 
such treatment has been identified.  At the March 2002 VA 
examination for PTSD, the veteran indicated that he had never 
sought psychiatric intervention for this condition.  
Moreover, the records received from the VA medical center in 
New Orleans, Louisiana, were silent as to any treatment for 
PTSD. Thus, there are no additional records to be obtained 
herein.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

The evidence shows that the veteran served in the Marine 
Corps from November 1942 to November 1945, including combat 
action against the enemy at Choiseul and Iwo Jima.  He 
service medical records revealed treatment for mortar 
shrapnel wounds to the left leg, left arm and back.

In May 2001, the veteran filed his application for service 
connection for PTSD.   In March 2002, the RO granted service 
connection for PTSD, and assigned thereto a 30 percent 
initial disability rating, effective from May 2001.  The 
veteran has appealed seeking a higher initial disability 
rating.  

In March 2002, a VA examination for PTSD was conducted.  The 
examination report noted the veteran's history of inservice 
combat stressors.  Following his discharge from the service, 
the veteran worked as a welder for over twenty years with 
Shell Oil.  He experienced occasional arguments with co-
workers and bosses, but denied ever having been disciplined 
for them.  Thereafter, he started his own welding business, 
which was mildly successful, and has since retired.   He 
indicated that he married shortly after his discharge from 
the service, and remained married to his spouse for 54 years, 
until her death a few years ago.  He reportedly has 
maintained his pre-military friendships, but has had 
difficulty initiating new friendships since the war. He 
reported a good relationship with his three stepchildren, and 
three step grandchildren.  He noted having limited 
interactions with people he does not know well because he is 
"not patient" with others, and frequently loses his temper.  

Shortly after his discharge from the service, he claims to 
have gotten into a fight with a VA physician.  No charges 
were filed as a result of that incident.  Although he had 
never sought psychiatric intervention, he reported 
difficulties with anger, war-related instrusive thoughts, and 
sleep problems since his return from the war.  He managed 
these symptoms by trying to suppress them.  He also indicated 
that he refused services from the VA due to his history of an 
altercation with a VA physician in the past.  Mental status 
examination revealed the veteran to be casually dressed with 
appropriate hygiene.  He remained pleasant and cooperative 
throughout the interview.  Spontaneous speech was of a normal 
rate, pressure and articulation.  He exhibited good eye 
contact, affect was appropriately reactive, and there was no 
evidence of psychotic symptoms or gross cognitive 
dysfunction.  As for his PTSD symptoms, the report noted that 
he re-experiences intrusive thoughts and combat related 
nightmares approximately twice a month.  He also reported 
avoiding activities that remind him of war.  Since his 
retirement, he has had fewer distractions to occupy him from 
his thoughts about the war.  The report concluded with a 
diagnosis of PTSD.  The examiner also reported a GAF score of 
60, which was based on moderate difficulty in social 
function.
 
In support of his claim, the RO obtained medical treatment 
reports, dated from June 2001 to September 2004, from the VA 
medical center in New Orleans, Louisiana.  These reports were 
silent for treatment of the veteran's PTSD.  No treatment for 
this condition has been alleged by the veteran.

PTSD and other disabilities are rated primarily on 
occupational impairment.  The evidence shows that the veteran 
is currently retired after having worked over twenty years as 
a welder for Shell Oil, followed by operating his own welding 
business that was mildly successful.  He is now 82 years old 
and has been retired from full-time work for a number of 
years.  Being a retiree, the veteran is not working, and 
occupational impairment from PTSD can only be estimated.  As 
to social adjustment, the veteran had a long and stable 
marriage until his wife passed away some years ago, and he 
has a good relationships with his three stepchildren and 
three step grandchildren.  Although he has maintained his 
pre-military friendships, he has had difficulty initiating 
friendships since his discharge from the service.

The current 30 percent rating for PTSD contemplates 
disability productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events.  The medical evidence in this case substantiates no 
more than this level of PTSD impairment.  Most of the 
symptoms listed in the rating criteria for a 50 percent 
rating are absent in this case.  For example, there is no 
medical evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood.  
 
The report of VA examination conducted in March 2002 noted a 
GAF scores 60.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 51-60 GAF 
score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 GAF score 
indicates the examiner's assessment of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The GAF score 
assigned at the March 2002 VA examination has been 
considered, but when viewed together with the remaining 
evidence of record, it is not supportive of a higher rating.  
More importantly, the psychiatric symptoms and related 
impairment described in the examination is not compatible 
with PTSD which is more than 30 percent disabling as set 
forth in the rating schedule.  The evidence as a whole 
reflects occupational and social impairment from PTSD which 
most closely approximates 30 percent disability.  38 C.F.R. § 
4.7.  There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 30 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

An initial rating higher than 30 percent for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


